Citation Nr: 1452860	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  09-37 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for fungus of the right lower extremity.
 
2.  Entitlement to service connection for fungus of the left lower extremity.

3.  Entitlement to service connection for diabetes mellitus, type II, to include due to exposure to herbicides.

4.  Entitlement to service connection for right lower peripheral neuropathy, as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for left lower peripheral neuropathy, as secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for right upper peripheral neuropathy, as secondary to diabetes mellitus, type II.

7.  Entitlement to service connection for left upper peripheral neuropathy, as secondary to diabetes mellitus, type II.

8.  Entitlement to service connection for chronic cellulitis with venous stasis, as secondary to diabetes mellitus, type II.

9.  Entitlement to service connection for onychomycosis, as secondary to diabetes mellitus, type II.

10.  Entitlement to service connection for numerous scars from shrapnel to the lower legs.

11.  Entitlement to service connection for a dental condition.

12.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

13.  Entitlement to an evaluation in excess of 10 percent for tinnitus.

14.  Entitlement to a compensable initial evaluation for traumatic brain injury.

15.  Entitlement to a compensable initial evaluation for traumatic headaches.

16.  Whether the reduction of the Veteran's 60 percent evaluation for service-connected bilateral hearing loss to 40 percent, effective January 10, 2010, was proper.

17.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Robert Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from November 1948 to May 1952.  He received the Combat Infantry Badge and Korean Service Medal with five bronze stars.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2008, July 2009, October 2009, and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In the February 2008 rating decision, the RO denied entitlement to service connection for diabetes mellitus, type II, right and left lower peripheral neuropathy, right and left upper peripheral neuropathy, chronic cellulitis with venous stasis, onychomycosis, scars from shrapnel to lower legs and entitlement to a TDIU.  In the October 2009 rating decision, the RO reduced the Veteran's rating for bilateral hearing loss from 60 percent to 40 percent, effective January 1, 2010.  The March 2013 rating decision granted entitlement to service connection for headaches and TBI and denied entitlement to fungus of the lower extremities.

As discussed below, the Board finds that the Veteran filed a timely substantive appeal on the issues of entitlement to increased ratings for PTSD and tinnitus and entitlement to service connection for a dental condition, which were denied in a July 2009 rating decision.  Thus, the Board has included the issues in the title page.

In October 2014, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for fungus of the right lower extremity, and entitlement to service connection for fungus of the left lower extremity, diabetes mellitus, type II, to include due to exposure to herbicides, right lower peripheral neuropathy, as secondary to diabetes mellitus, type II, left lower peripheral neuropathy, as secondary to diabetes mellitus, type II, right upper peripheral neuropathy, as secondary to diabetes mellitus, type II, left upper peripheral neuropathy, as secondary to diabetes mellitus, type II, chronic cellulitis with venous stasis, as secondary to diabetes mellitus, type II, onychomycosis, as secondary to diabetes mellitus, type II, and for numerous scars from shrapnel to the lower legs are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The RO's decision to reduce the rating for bilateral hearing loss, from 60 percent to 40 percent, was made in compliance with applicable due process laws and regulations, and it was supported by the evidence contained in the record at the time of the reduction.

2.  The evidence of record shows that the Veteran's service-connected post-concussion headaches more closely approximate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability throughout the entire appeals period.
 
3.  There is evidence of cognitive impairment warranting a numerical designation of 3 due to objective evidence of moderately severe impaired judgment.

4.  The combined effects of the Veteran's service-connected disabilities make him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The reduction in disability rating for bilateral hearing loss, from 60 percent to 40 percent, was proper.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.105, 3.344, 4.7, 4.85, Diagnostic Code 6100 (2014).

2. The criteria for a 50 percent disability rating for post-concussion headaches have been met at all times during the appeal period. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8100 (2014).

3.  The criteria for an evaluation of 70 percent for the residuals of TBI have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8045 (2014).

4.  The Veteran's service-connected disabilities make him unemployable.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I.  Duty to Notify and Assist	

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

As the Board is granting the Veteran's claim for entitlement to a TDIU in full, the Board finds that any defect related to VA's duties to notify and assist on that claim is moot.  

Here the Veteran is appealing the initial rating assignment as to his TBI and headaches.  In this regard, because the March 2013 rating decision granted the Veteran's claim of entitlement to service connection, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2014).  

As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under the diagnostic codes.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disabilities at issue.

VA's duty to assist has been satisfied.  Although the Veteran's service treatment records are not in the claims file, they are not relevant to his increased rating claims.  The Veteran's VA treatment records that are relevant to the time period on appeal for the increased rating claims are in the claims file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

In regard to the Veteran's increased rating claims, the RO provided the Veteran appropriate VA examinations in December 2012.  The examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The Veteran has not reported receiving any recent treatment specifically for these conditions and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.

In regard to the Veteran's claim for a restoration of the 60 percent rating for bilateral hearing loss, prior to a rating reduction resulting in the decrease in payment of compensation benefits being made, VA must fulfill a number of procedural requirements prior to considering the claim on the merits.  38 C.F.R. § 3.105; Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  First, VA must provide notice to the veteran at his last address of record with a proposal of a reduction that furnishes detailed reasons for that reduction.  Second, VA must advise the veteran of his right to submit additional evidence and his right to a predetermination hearing.  VA fulfilled the procedural requirements for reductions in July 2009,  prior to the October 2009 rating decision finalizing the reduction.  The RO provided the Veteran a copy of the proposed reduction in a rating decision and with a notice of his due process rights in July 2009.  The Veteran did not submit any additional evidence.  The October 2009 rating decision implemented the reduction, effective the last day of the month of the 60-day period following that rating (that is, January 1, 2010).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Analysis

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss

VA evaluates rating reductions based upon the time the rating has been in effect. In the present case, the 60 percent rating was in effect for less than five years.  For disability ratings in effect for less than five years, adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344(c).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Generally, in considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  However, post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Care must be taken to ensure that a change in an examiner's evaluation reflects an actual change in the Veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13 (2011); see also Brown v. Brown, 5 Vet. App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In general, when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102.  However, the Court has specified a different burden of proof with respect to ratings reductions claims:

Because the issue in this case is whether the RO was justified in reducing the Veteran's 60 percent rating, rather than whether the Veteran was entitled to "reinstatement" of the 60 percent rating, the Board was required to establish, by a preponderance of evidence and in compliance with 38 C.F.R. § 3.344(a), that a rating reduction was warranted.  See Brown v. Brown, 5 Vet. App. at 421; see also Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 C.F.R. § 4.1.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85.  Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second, with 11 auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  Id.

In addition, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85 , whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Veteran seeks restoration of a 60 percent rating for service-connected bilateral hearing loss.  In an August 2007 rating decision, the Veteran received an increased rating for his service-connected bilateral hearing loss from 50 percent to 60 percent effective March 22, 2007.  The increase was based on a June 2007 VA examination.  The Veteran applied for a higher rating and underwent another VA audiological examination in July 2009.  In reviewing the medical and lay statements of record, the Board finds the Veteran's hearing level at the time of the reduction is consistent with the 40 percent rating and is the best and most accurate reflection of the Veteran's true hearing ability.  Therefore, restoration of the higher 60 percent rating is not warranted.

The July 2009 VA audiological examination results are consistent with a 40 percent rating.  In the evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
50
85
100
LEFT
55
55
95
110
105

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 52 percent in the left ear.  The Veteran had a puretone threshold average of 70 in the right ear and of 91.25 in the left ear.  Applying the puretone threshold average and percentage of discrimination to Table VI, the Veteran had a numeric designation of VI in the right ear.  As noted above, 38 C.F.R. § 4.86 provides that when the puretone threshold at each of the four specified frequencies is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  The left ear had puretone thresholds of 55 decibels or more at age of the four frequencies.  Applying the results for the left ear to Table VI would result in a numerical designation of VIII.  However, a puretone threshold average of 91.25, applied to Table VIa warrants a numeric designation of IX.  Thus, the Board will apply the higher designation of IX.  Applying the results to Table VII warrants a rating of 40 percent.  Therefore, based on the results of the July 2009 VA audiological examination, a reduction was warranted.

Although mere reexamination is sufficient to decrease ratings of less than five years, the Board viewed these results in light of their consistency with the record as a whole.  As in the June 2007 VA examination, the July 2009 VA examiner addressed the Veteran's history.  The July 2009 VA examiner also addressed the effect of the Veteran's condition on his usual occupation and daily activities.  

The Veteran submitted the results of a private audiological test from October 2009.  In the evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
55
80
105
LEFT
40
45
75
100
110+

The right ear puretone threshold average was 71.25 and in the left ear, 82.5.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 92 percent in the left ear.  However, the report did not specify whether the Maryland CNC test was used.  Assuming the Maryland CNC test was used, applying the results to Table VI would result in numeric designations of II in the right ear and of IV in the left ear, which would warrant a rating of noncompensable.  Even if Table VIa were used, based on puretone thresholds alone, the right ear would have a numeric designation of VI and the left ear would have a numeric designation of VII, resulting in a rating of 30 percent.  Thus, the private audiological examination report supports the findings of the July 2009 VA audiological examination indicating that his hearing has improved.

The Veteran submitted the results of a January 2011 private audiological examination.  In the evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
50
70
95
LEFT
60
60
70
85
105

Speech audiometry revealed speech recognition ability of 76 percent in both ears using Maryland CNC testing.  The puretone threshold average in the right ear was 67.5 decibels and in the left ear, 80 decibels.  Applying the results to Table VI warrants a numeric designation of IV in the right ear and V in the left ear.  As the left ear had puretone thresholds over 55 at each frequency, applying the results to Table VIa results in a numeric designation of VII.  Applying a numeric designation of IV in the right and of VII in the left ear to Table VII, a rating of 20 percent is warranted.  Thus, the private audiological examination results support the RO's reduction of the Veteran's hearing loss rating.  The results do not indicate the Veteran's hearing loss has worsened or stayed the same, but rather that it improved.

Although the Veteran was scheduled for VA audiological examinations, he did not complete the exams.  See May 2011 VA examination report.

Based on the evidence of record, the Board finds that the evidence shows that the reduction of the 60 percent rating for bilateral hearing loss was proper.  The July 2009 VA examination was as thorough as the June 2007 VA examination and indicated improvement in hearing.  The private audiological examinations submitted by the Veteran also show improvement in his hearing loss and do not show that he was entitled to a rating in excess of 40 percent.  Consequently, the reduction from the previously assigned 60 percent rating by the RO was warranted.  See Brown and Kitchens, supra.

Increased Initial Rating Claims

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeals in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Headaches

The Veteran asserts that he is entitled to a higher initial rating for his service-connected headaches.  For the reasons that follow, the Board finds that an initial rating of 50 percent is warranted.

Rating Criteria

The Veteran's traumatic headaches are rated under Diagnostic Codes 8199-8100.  Under Diagnostic Code 8100, migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months are rated as 10 percent disabling.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months are rated 30 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Migraine headaches manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent disability rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

VA regulations do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

VA regulations also do not define "economic inadaptability."  However, the Court has noted that nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).


Analysis

A December 2012 VA examination report reflects that the Veteran reported having constant head pain, pulsating or throbbing head pain and pain on both sides of the head.  He described the pain as 6/10 in severity and relieved by analgesics.  The report indicates the Veteran did not have non-headache symptoms associated with the headaches such as nausea, vomiting, and sensitivity to light.  The examiner found the Veteran did not have characteristic prostrating attacks of migraine headache pain.  The report notes that the Veteran's headache condition impacted his ability to work by affecting his memory and ability to daily function.  

A July 2014 private medical examination report from J.W.E., M.D., notes that the Veteran reported having throbbing headaches.  He stated he gets nauseated.  Bright lights bother him.  His headaches are daily and nightly.  He reported he takes medications continuously but nothing has really helped.  Dr. J.W.E. described the Veteran's headaches as severe post-concussion headaches.  He also opined that the Veteran's brain injury and headaches have, in and of themselves, rendered him unemployable back in the 1970s.

At the October 2014 Board hearing, the Veteran testified that he suffered from "really bad headaches."  See Board Hearing Transcript (Tr.) at 16.  He said the headaches are pounding and are "like drums hitting my head."  Tr. at 17.  The Veteran also testified that the headaches contributed to the fact that he had to stop working.  Tr. at 34.  He testified that he would have kept working if it wasn't for his headaches and confusion.  Tr. at 35.  The Veteran testified that when he gets headaches he lays down.  He reported getting headaches requiring him to lay down 2 to 3 times a day.  Tr. at 39.  

Based on the evidence of record, the Board finds that the Veteran's post-concussion headaches most closely approximate a 50 percent disability rating for the entire appeal period.  In this regard, the evidence of record indicates that the Veteran has frequent completely prostrating attacks.  Although the December 2012 VA examiner did not find that the Veteran had frequent prostrating attacks, the Veteran's description of his headaches is consistent with prostrating attacks.  At the hearing, he reported having headaches requiring him to lay down 2 to 3 times a day.  The July 2014 private opinion reflects the Veteran reported having throbbing headaches daily and nightly.  The Veteran is competent to report his headache symptoms and the Board finds his statements to be credible.  The Board finds that the Veteran's description of having to lie down due to headaches is evidence of a prostrating headache.  The fact that he reported headaches 2 to 3 times a day indicates he had frequent completely prostrating attacks.  The Veteran's statements also indicate the attacks were prolonged.  The December 2012 VA examiner specifically found that the Veteran's headache condition impacted his ability to work by affecting his memory and ability to daily function.  The July 2014 private report also indicates the Veteran's migraine headaches affected his ability to work.  The overall evidence shows that the Veteran had headaches manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Accordingly, the Board finds that a higher rating of 50 percent is warranted for the Veteran's service-connected headaches.  

The Veteran is currently in receipt of the maximum disability evaluation available for his disability. 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Board has carefully reviewed the rating schedule and finds no other Diagnostic Code that would provide a basis to grant a higher evaluation for this disorder given the nature and location of his disability.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  In essence, the Veteran currently has the highest possible schedular rating provided for post-concussion headaches.

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected headaches.  The Veteran's headache disability is manifested by daily headaches, resulting in severe economic inadaptability.  The rating criteria contemplate this level of impairment.  Therefore, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).


Traumatic Brain Injury

The Veteran asserts that he is entitled to a compensable rating for his TBI.  For the reasons that follow, the Board finds that a higher rating is not warranted.

Legal Criteria

The Veteran's TBI is rated under Diagnostic Code 8045 as noncompensable from June 24, 2011.  Thus, the period on appeal is from June 24, 2011.

Diagnostic Code 8045 provides evaluation for three main areas of dysfunction that may result from TBI and have profound effects on functioning: Cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  Diagnostic Code 8045 states the following:

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings - mental disorders) when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed here, that are reported on an examination, evaluate under the most appropriate diagnostic code. Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

Evaluate cognitive impairment and subjective symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "'total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment And Other Residuals of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (3) provides that "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair and using the toilet.

The table titled "Evaluation of Cognitive Impairment And Other Residuals of TBI Not Otherwise Classified" provides the following evaluations:

Impairment of memory, attention, concentration, executive functions are assigned numerical designations as follows:

0...No complaints of impairment of memory, attention, concentration, or executive functions.

1...A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.

2...Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.

3...Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.

Total...Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe impairment.

Impairment of judgment is assigned numerical designations as follows:

0...Normal.

1...Mildly impaired judgment.  For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

2...Moderately impaired judgment.  For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions.

3...Moderately severely impaired judgment. For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

Total...Severely impaired judgment. For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities.

Impairment of social interaction is assigned numerical designations as follows:

0...Social interaction is routinely appropriate.

1...Social interaction is occasionally inappropriate.

2...Social interaction is frequently inappropriate.

3...Social interaction is inappropriate most or all of the time.

Impairment of orientation is assigned numerical designations as follows:

0...Always oriented to person, time, place, and situation. 1...Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.

2...Occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation.

3...Often disoriented to two or more of the four aspects (person, time, place, situation) of orientation.

Total...Consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation.

Impairment of motor activity (with intact motor and sensory system) is assigned numerical designations as follows:

0...Motor activity normal.

1...Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).

2...Motor activity mildly decreased or with moderate slowing due to apraxia.

3...Motor activity moderately decreased due to apraxia.

Total...Motor activity severely decreased due to apraxia. Impairment of visual spatial orientation is assigned numerical designations as follows:

1...Mildly impaired. Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions. Is able to use assistive devices such as GPS (global positioning system).

2...Moderately impaired. Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance. Has difficulty using assistive devices such as GPS.

3...Moderately severely impaired. Gets lost even in familiar surroundings, unable to use assistive devices such as GPS.

Total...Severely impaired.  May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.

Subjective symptoms are assigned numerical designations as follows:

0...Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples are: mild or occasional headaches, mild anxiety.

1...Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.

2...Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family or other close relationships. Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.

Neurobehavioral effects are assigned numerical designations as follows:

0...One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction. Examples of neurobehavioral effects are: Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability. Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects.

1...One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.

2...One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.

3...One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others.

Impairment of communication is assigned numerical designations as follows:

0...Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.

1...Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired. Can communicate complex ideas.

2...Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time.  Can generally communicate complex ideas.

3...Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time. May rely on gestures or other alternative modes of communication. Able to communicate basic needs.

Total...Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both. Unable to communicate basic needs.

Impairment of consciousness is assigned numerical designations as follows:

Total...Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.

Analysis

A December 2012 VA examination report reflects that in regard to cognitive impairment, there was objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  As such, a numerical value of 2 is appropriate for cognitive impairment.  A March 2013 VA psychological examination report indicates that the Veteran was not diagnosed with a cognitive disorder associated with TBI.  The examiner found that the Veteran's memory complaints are consistent with PTSD and related depression.  He has noted a worsening of memory, which is not consistent with a TBI in 1953.  He was also able to function at a higher level before he retired with minimal memory complaints.  The March 2013 VA examiner found that only mild memory impairment was shown by objective findings.  In a July 2014 private examination report, J.W.E. stated that the Veteran had severe difficulty with concentration and short term memory.  He had lost his sense of direction.  J.W.E. specifically found that the Veteran had objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment, warranting a numerical value of 3.  

The December 2012 VA examination report further reflects that the Veteran had normal judgment, indicating a numerical value of 0 for judgment.  In the July 2014 private examination, J.W.E. found that the Veteran had moderately severe impaired judgment, which would warrant a numerical value of 3.
  
The December 2012 VA examiner found that social interaction was routinely appropriate, warranting a numerical value of 0.  The March 2013 VA examination report reflects that the Veteran's social and occupational impairment was attributable to PTSD and related depression.  On examination in December 2012, motor activity and visual spatial orientation were numeral, warranting numerical values of 0.  

The December 2012 VA examiner found that the Veteran was always oriented to person, time, place and situation, warranting a numerical value of 0 for orientation.  At the July 2014 private examination, J.W.E. found the Veteran was occasionally disoriented to two of the four aspects (person, time, place situation) of orientation or often disoriented to one aspect of orientation.  J.W.E. noted that the Veteran had difficulty with sense of direction and finding himself and orienting.  J.W.E. noted that the Veteran had forgotten his appointment today, which was typical of the problems he has had since the 1950 concussion.  The symptoms described by J.W.E. would warrant a numerical value of 2 under Diagnostic Code 8045.
	
As for subjective symptoms, the December 2012 VA examiner found the Veteran had three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family or other close relationships.  Thus, a numerical value of 1 is warranted for subjective symptoms.  The examiner found the Veteran had subjective symptoms or mental, physical or neurological residuals attributable to a TBI of hearing loss and tinnitus, and headaches.  At the July 2014 VA examination, J.W.E. found that the Veteran had three or more subjective symptoms that moderately interfered with work, which would warrant a 2.

The Veteran had scars related to TBI, but none of the scars were painful and/or unstable or had a total area of greater than 39 square centimeters.  Thus, a separate rating is not warranted for scars.

At the December 2012 VA examination, the Veteran had no neurobehavioral effects, warranting a numerical value of 0.  However, J.W.E. found that the Veteran had one or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others, which would warrant a 3.  J.W.E. did not provide a specific rationale for this finding.  In regard to communication, the Veteran was able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language, warranting a numerical value of 0.  The Veteran's consciousness was normal.

The Veteran's service-connected PTSD was most recently assigned an increased evaluation of 70 percent in an August 2007 rating decision.  The RO noted that an examination revealed the Veteran was disoriented to time and date.  His concentration was poor.  The Veteran's thought processes were appropriate and judgment not impaired.  Abstract thinking and memory were abnormal.  Based on these results, the RO found the Veteran had occupational and social impairment with deficiencies in most areas.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  As the Veteran's disorientation to time and date, poor concentration, and abnormal abstract thinking and memory were considered in the 70 percent rating for his service-connected PTSD, the Board finds that assigning a higher rating for TBI based on those symptoms would constitute pyramiding.  The March 2013 VA examiner specifically found the Veteran's memory symptoms were related to PTSD.  

The August 2007 rating decision indicates the Veteran's thought processes were appropriate and his judgment not impaired at that time.  As noted above, the December 2012 VA examiner found the Veteran had normal judgment, but in the July 2014 private examination, J.W.E. found that the Veteran had moderately severe impaired judgment, which would warrant a numerical value of 3.  
The overall percentage evaluation based on a numerical value of 3 is 70 percent.  As judgment was not considered in the rating for PTSD, and J.W.E. found it was related to the Veteran's TBI, and giving the Veteran the benefit of the doubt, the Board finds that a higher rating of 70 percent is warranted from July 8, 2014, the date of the private medical examination.  

The Board finds that a higher rating is not warranted prior to July 8, 2014.  As discussed above, although the December 2012 VA examiner found that a numerical value of 2 was appropriate for cognitive impairment, which would warrant a rating of 40 percent, as discussed above, the cognitive impairment was already considered in the Veteran's PTSD rating.  Assigning a higher rating for the same symptom for TBI would constitute pyramiding.  Although the December 2012 VA examiner found the Veteran had three or more subjective symptoms that mildly interfere with work, warranting a numerical value of 1, the examiner noted the Veteran had symptoms of hearing loss and headaches, which are separately service-connected and rated.    

The Board finds that an evaluation in excess of 70 percent is not warranted.  The preponderance of the evidence demonstrates that a total 100 percent evaluation is not warranted at any time during the pendency of this claim.  A total evaluation requires severely impaired judgment, consistent disorientation to two or more of the four aspects (person, time, place situation or orientation), a complete inability to communicate or a persistently altered state of consciousness.  See 38 C.F.R. § 4.124a.  The evidence of record does not reflect that the Veteran has met any of these criteria at any time during the pendency of this claim.

In conclusion, the Board finds that an initial disability rating of 70 percent is warranted for TBI on the basis that he had moderately severely impaired judgment.  Although the Veteran had cognitive and subjective symptoms, as discussed above, these symptoms are separately incorporated in his ratings for PTSD, headaches and hearing loss.  Thus, assigning a higher rating for TBI based on these symptoms would constitute pyramiding.

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected TBI.  The Veteran's TBIs are manifested by cognitive symptoms and symptoms affecting judgment.  The rating criteria contemplate this level of impairment.  Therefore, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

TDIU

The Veteran asserts that he is unable to work due to his service-connected disabilities.  For the reasons discussed below, the Board finds that entitlement to a TDIU is warranted.  

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairments caused by non-service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The record must reflect that circumstances, apart from non-service-connected conditions, place the claimant in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The law provides that a total disability rating may be assigned where the scheduler rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology will be considered as one disability.  Id.

The Veteran is service-connected for posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling; bilateral hearing loss, rated as 60 percent disabling from March 22, 207, and as 40 percent from January 1, 2010; tinnitus, rated as 10 percent disabling; residuals of a traumatic brain injury (TBI), rated as 70 percent; and traumatic headaches, rated as 50 percent disabling, as discussed above.  Thus, the Veteran meets the schedular criteria for a TDIU.

The Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  A December 2007 TDIU application reflects that the Veteran worked from 1948 to 2003 as a truck driver.  He reported having two years of high school education.  

A June 2009 VA psychiatric examination report indicates that the Veteran's PTSD caused some interference in performing activities of daily living because the symptoms significantly interfered with his motivation and concentration such that he neglected activities of daily living.  He had difficulty establishing and maintaining effective work/school and social relationships.  

A July 2009 VA audiological examination report reflects that the Veteran's hearing loss and tinnitus caused him to have decreased ability to hear or understand the TV.

A January 2011 employment information form, completed by the Veteran's former employer, reflects that his employment was terminated due to his hearing disability.  The employer stated that the Veteran's hearing was so bad they could not continue to insure him.  He last worked in February 2003.

In a July 2014 private opinion, J.W.E., M.D. opined that the Veteran's brain injury and headaches have, in and of themselves, rendered him unemployable from back in the 1980s.  Dr. J.W.E. stated that the Veteran had a severe concussion with severe brain injury and severe post-concussion headaches.  

Based on the evidence of record, the Board finds that a TDIU is warranted in this case.  The Veteran meets the schedular criteria for a TDIU throughout the period on appeal and the overall weight of the evidence indicates the Veteran's service-connected disabilities preclude him from performing the requirements of employment.  Dr. J.W.E. opined that the Veteran's concussion with severe brain injury and post-concussion headaches rendered him unemployable.  The statement from the Veteran's employer indicates his service-connected hearing loss caused his employment to be terminated.  The Veteran's only work experience was as a truck driver and he only has a high school education.  The Board finds the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities render him unemployable.  Accordingly, the Board finds the Veteran is entitled to a TDIU throughout the period on appeal.


ORDER

The Board finds the reduction in rating of the Veteran's service-connected bilateral hearing loss disability from 60 percent to 40 percent was proper.  

Entitlement to an increased initial evaluation of 70 percent for TBI, is granted.

Entitlement to an increased initial evaluation of 50 percent for traumatic headaches is granted.

Entitlement to a TDIU is granted.


REMAND

The Veteran has stated that he has received treatment at VA since 1953.  He noted that since 1982 he has received treatment at the VA in Oklahoma City, Oklahoma.  Prior to that, he received treatment at VA facilities in Sacramento, Fresno, Vassiliu, and Emeryville, California.  See January 2012 statement.  The Veteran testified that he believes his diabetes mellitus began shortly after service and that he was treated for it at VA.  See Board Hearing Transcript at 27.  VA has not associated the Veteran's VA treatment records since 1953 with the Veteran's claims file.  As the VA treatment records are potentially relevant to his claims for service connection and his claim to reopen his claim for fungus of the right lower extremity, an effort should be made to obtain all of his VA treatment records from 1953 to present.  

The Board notes that the Veteran's service treatment records are not associated with the claims file.  A January 2003 response from the National Personnel Records Center indicated more information was needed to search sick/morning reports.  It is unclear whether the Veteran's records were destroyed in the fire or otherwise unavailable.  Thus, another attempt should be made to obtain the Veteran's service treatment records.

The Veteran has asserted that he has scars from shrapnel to his lower legs.  The Veteran was in combat and is competent to report symptoms capable of lay observation such as being hit by shrapnel and having scars.  At the hearing, the Veteran also reported having shrapnel scars on his arms, head, and right and left arms.  See Hearing Transcript at 22-24.  Thus, the Board finds that the Veteran should be scheduled for a VA examination to determine whether he has scars that are related to shrapnel wound in service.

The Veteran has also asserted that he has had fungus on his legs since Korea.  See Hearing Transcript at 7.  The Veteran has asserted that he has onychomycosis that is related to service, to include diabetes mellitus.  As the Veteran is competent to report symptoms capable of lay observation, such as a rash, he should be provided with a VA examination to determine whether he has a fungus on his legs and/or onychomycosiss that is related to service.

In regard to the Veteran's claims for entitlement to a rating in excess of 70 percent for PTSD, entitlement to a rating in excess of 10 percent for tinnitus, and entitlement to service connection for a dental condition, the claims were denied in a July 2009 rating decision.  The Veteran filed a timely substantive appeal of the July 2009 rating decision in March 2010.  The RO did not issue a statement of the case on the issues.  Thus, the issues must be remanded for the issuance of a statement of the case.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all of the appellant's VA treatment records from 1953 to present, including records from Sacramento, Fresno, Vassiliu, and Emeryville, California, and Oklahoma City, Oklahoma.  (See January 2010 Veteran statement).  If no records are available, the claims folder must indicate this fact.

2.  Request the Veteran's service treatment records.  If no records are available, the claims file must indicate this fact.

3.  Thereafter, schedule the Veteran for a VA examination to determine whether it is at least as likely as not (50 percent probability) that he has any scars that are related to service, to include in-service shrapnel wounds.  

Forward the claims file to the VA examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

4.  After completion of steps 1 through 2, schedule the Veteran for a VA examination to determine whether it is at least as likely as not (50 percent probability) that he has 1) a fungus of the left and/or right lower extremity and/or 2) onychomycosis that is related to service.

Forward the claims file to the VA examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

5.  Then, the RO should issue a statement of the case to the Veteran and his representative addressing his disagreement with the rating assigned for PTSD and tinnitus and the denial of his claim for entitlement to service connection for a dental condition.  The statement of the case should include all relevant law and regulations pertaining to the claims.  The Veteran must be advised of the time limit in which he may file a substantive appeal. See 38 C.F.R. § 20.302(b).  Thereafter, if an appeal has been perfected, this issue should be returned to the Board.

6.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


